AMENDMENT NO. 1 TO SHARE PURCHASE AGREEMENT

 

This AMENDMENT NO. 1 TO SHARE PURCHASE AGREEMENT (“Amendment No. 1”) is made and
entered into effective this 18th day of March, 2008 by and between Rubicon
Financial Incorporated, a Delaware corporation (“Rubicon”) and Grant Bettingen,
Inc., a California corporation (“GBI”) (all parties may be collectively referred
to as “Parties”).

 

WHEREAS, GBI is a registered securities broker/dealers which, among other
activities, provides customary broker/dealer services to retail and
institutional clients;

 

WHEREAS, Rubicon and GBI entered into an agreement and plan of merger on June
28, 2007, as amended on September 7, 2007 and January 23, 2008, (the “Merger
Agreement”) providing for the merger (the “Merger”) of GBI into a wholly owned
subsidiary of Rubicon. Pursuant to the Merger, 1,200,000 restricted shares of
Rubicon and $974,000 in cash (the “Merger Consideration”) will be exchanged for
100% of the issued and outstanding shares of GBI not held by Rubicon. Following
the Merger, GBI will have merged with Rubicon subsidiary wherein the Rubicon
subsidiary will cease to exist and GBI will become a wholly-owned subsidiary of
the Company;

 

WHEREAS, pursuant to the Merger Agreement, as amended, Rubicon deposited
$200,000 with GBI, which was to be used by GBI to maintain its net capital at
$200,000 pending CMA approval (as defined in the Merger Agreement);

 

WHEREAS, pursuant to a Share Purchase Agreement dated September 7, 2007 (the
“Share Purchase Agreement”), Rubicon purchased 16 shares of GBI common stock,
which at the time represented 15% of the issued and outstanding equity shares of
GBI;

 

WHEREAS, Rubicon now desires to increase the number of GBI common shares
purchased under the Agreement to 25 shares (9 additional shares) for an
additional sum of Four Hundred Thousand dollars ($400,000), representing an
additional acquisition of approximately 6% of the issued and outstanding equity
shares of GBI (the “Shares”), which will increase Rubicon’s ownership to
approximately 21% of GBI; and

 

WHEREAS, GBI desires to sell the additional Shares to Rubicon pursuant to the
terms and conditions of this Amendment No. 1 to the Share Purchase Agreement.

 

NOW THEREFORE, in consideration of the terms, conditions, and covenants herein
contained, the parties hereby agree as follows:

 

ARTICLE 1.

SALE AND PURCHASE OF THE SHARES

 

1.         Sale of Additional Shares. Concurrent with the date hereof, subject
to the terms and conditions set forth in this Amendment No. 1, and on the basis
of the representations, warranties and agreements herein contained and contained
in the Share

 

1

 

--------------------------------------------------------------------------------



Purchase Agreement, GBI shall deliver to Rubicon an additional share
certificate, fully paid, for the Shares, which shall represent 21% of the
outstanding common stock of GBI, on a fully diluted basis as of date hereof.

 

2.         Consideration and Payment for the Shares. In consideration for the
Shares, Rubicon shall pay GBI Four Hundred Thousand dollars ($400,000) in
accordance with the following:

 

 

•

The Two Hundred Thousand dollars ($200,000) deposited with GBI in January, 2008,
to increase its net capital shall be credited towards the additional purchase
price and shall be available for immediate use by GBI;

 

 

•

One Hundred Thousand dollars ($100,000) was advanced to GBI on or about February
29, 2008; and

 

 

•

One Hundred Thousand dollars ($100,000) shall be paid to GBI in three (3) equal
installments over the ninety (90) day period following execution of the
Amendment No. 1., or in such other increments as may be agreed to by and between
the Parties.

 

3.         Section 3.4 of the Share Purchase Agreement is hereby amended and
restated to read as follows:

 

3.4       Agreement to Lease Office Space. GBI leased additional office space
(the “Additional Space”) adjacent to GBI’s corporate office. If for any reason
the Merger is not consummated by the Termination Date (as defined in the Merger
Agreement, as amended), Rubicon shall sublet from GBI the space upon the same
terms and conditions as GBI is leasing the space, or any portion thereof that is
not needed or used by GBI.

 

4.         Rubicon agrees that neither it, nor any of its subsidiaries or
affiliates, will, should the CMA (as defined in the Merger Agreement) not be
approved by FINRA or prior to approval, for a period of three years, not
directly or indirectly, make an offer of employment to, employ, or contract for
services with, any employee or Registered Representative of GBI that is not
currently affiliated with Rubicon as a consultant, employee or agent. Rubicon
acknowledges and agrees that there can be no adequate remedy at law for any
breach of its obligations under this Paragraph 4, which breach may result in
irreparable harm to GBI, and therefore, that upon any such breach or any threat
thereof, BI shall be entitled to appropriate equitable relief, without the
requirement of posting a bond, in addition to whatever remedies it might have at
law.

 

5.         GBI hereby agrees that should a new CMA application be required to
complete the Merger, it will retain current management personnel through the end
of the new CMA application process.

 

2

 

--------------------------------------------------------------------------------



6.         Other than as specifically provided in this Amendment No. 1, all
other provisions of the Share Purchase Agreement shall remain in full force and
effect, the Share Purchase Agreement as amended by this Amendment No. 1
constituting the sole and entire agreement between the parties as to the matters
contained herein and therein, and superseding any and all conversations, letters
and other communications which may have been disseminated by the parties
relating to the subject matter hereof, all of which are void and of no effect.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement, as of the
date first written herein above.

 

 

Rubicon:

 

Rubicon Financial Incorporated

 

By: /s/ Joseph Mangiapane, Jr.   

 

Joseph Mangiapane, Jr., CEO

 

 

 

GBI:

Grant Bettingen, Inc.

 

By: /s/ Grant Bettingen    

 

Grant Bettingen, President

 

 

3

 

 